DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed 12 November 2020 has overcome the objections to the drawings and claims and rejections under 35 U.S.C. 112.  Accordingly, the objections to the drawings and claims and rejections under 35 U.S.C. 112 are withdrawn.
Allowable Subject Matter
Claims 1, 4, 8-10, and 12-16 are allowed.
The following is a statement of reasons for allowance:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious “stamping the depression as a drop-shaped depression in the blocking tooth and the drop- shaped depression is spherically shaped at a first end and pointed in shape at a second end, wherein the pointed in shape end is oriented radially inwards” or “stamping the depression as a drop-shaped depression in the blocking tooth, the drop-shaped depression is spherically shaped at a first end and pointed in shape at a second end, wherein the pointed in shape end is oriented radially outwards” in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
While Borg-Warner discloses forming a depression (46), there would be no motivation to change the shape of the depression to meet the limitations of the independent claims as doing so would not result in the formation of the tooth (27) of Borg-Warner.  At least Urabayashi (JP 2008-261382); Nakashima et al. (U.S. 5,582,284); and Magnier (U.S. 3,578,122) disclose grooves in the synchronizer ring, but also do not teach or suggest the limitations of the independent claims.
Borg-Warner, Urabayashi, Nakashima, and Magnier alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799